DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.

Response to Amendment
	The amendment filed on December 15, 2020 has been entered.  Applicant has:  amended claims 1, 3-5, 8, 10-12, 15, 17 and 18; and added claims 21-29.  Claims 1, 3-5, 8, 10-12, 15, 17-18 and 21-29 are now pending, have been examined and currently stand rejected. 




Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1, 3-5, 8, 10-12, 15, 17-18 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that claims 1, 3-5 and 21-23 are directed to the statutory category of a process, claims 8, 10-12 and 24-26 are directed to the statutory category of a manufacture, and claims 15, 17-18 and 27-29 are directed to the statutory category of a machine, where the manufacture and machine include the process limitations that are directed to substantially the same subject matter of the process.  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
determining that a first license applies to the server, wherein the first license allows for a greater number of Virtual Machines (VMs) to run on the server relative to a second license and wherein the first license costs more than the second license;
determining a number of VMs running on the server
determining a number of VMs potentially allowed to run on the server based on using the second license; 
determining that the number of VMs running on the server is less than or equal to the number of VMs potentially allowed to run on the server based on using the second license; 
displaying, on a Graphical User Interface (GUI) of a computing device, a first GUI window, wherein the first GUI window includes information regarding the first license and a selectable optimization element; and
displaying, in response to user selection of the optimization element, a second GUI window, wherein the second GUI window includes: 
an identification of the server;
an indication that the server could use the second license; and
a selection element that, when selected, initiates a change from the first license to the second license.
	The claimed concept recites a process of optimizing licensing costs for a server by analyzing usage and licensing conditions.  See e.g., Specification [0004-0006].  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic principle or practice (e.g., costs minimization/optimization) and/or a commercial interaction (i.e. managing activities (e.g., utilization, cost, etc.) associated with licensing).  The Specification at least implies that the disclosed invention describes a fundamental economic principle/practice and/or a commercial interaction.  The Background states “an administrator purchases licenses for the enterprise's servers. The administrator can choose appropriate licenses based on the servers' current or expected workload.”  Specification [0003].  The Background further states that “The task of manually reviewing licenses, server utilization, and potential cost savings across multiple servers is simply too onerous for administrators to tackle. At best, an administrator might review the license costs on a yearly basis or when the licenses otherwise are set to renew or expire.”  Specification [0004].  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a memory, a computing device including a processor, GUI, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Claim 1 recites the additional elements of:  displaying, on a Graphical User Interface (GUI) of a computing device, a first GUI window, wherein the first GUI window includes information regarding the first license and a selectable optimization element; and displaying, in response to user selection of the optimization element, a second GUI window, wherein the second GUI window includes: an identification of the server; an indication that the server could use the second license; and a selection element that, when selected, initiates a change from the first license to the second license.  Independent claim 8 recites the same additional elements.  As per the GUI of a computing device, the GUI is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception, or a portion thereof (e.g., to display data/information), using a generic computer component.  Furthermore, the claims’ use of GUI of a computing device does not transform the claimed subject matter into a patent-eligible application because the claims do not require any nonconventional Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6-7 (Fed. Cir. June 27, 2016).  Additionally, Examiner finds no indication in the Specification, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As per the displaying of various data/information (e.g., a first GUI window, a second GUI window), Examiner considers these displaying steps to be insignificant extra-solution activity.  See MPEP 2106.05(g).  The addition of insignificant extra-solution activity does not amount to an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Claim 15 recites the additional elements of:  a memory storage including a non-transitory, computer-readable medium comprising instructions; a computing device including a processor that executes the instructions to carry out stages; displaying, on a Graphical User Interface (GUI) of a computing device, a first GUI window, wherein the first GUI window includes information regarding the first license and a selectable optimization element; and displaying, in response to user selection of the optimization element, a second GUI window, wherein the second GUI window includes: an identification of the server; an indication that the server could use the second license; and a selection See MPEP 2106.05(f).  As per the GUI of the computing device, the GUI of the computing device, as it was in claim 1, is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception, or a portion thereof (e.g., to display data/information), using a generic computer component.  As per the displaying of various data/information (e.g., a first GUI window, a second GUI window), as with claim 1, Examiner considers these displaying steps to be insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component (e.g., a GUI, memory storage, a computing device, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component and/or system.  Mere instructions to apply an exception using a generic computer component and/or system cannot provide an inventive concept.  As per the displaying steps, which were considered to be extra-solution activity in Step 2A, this/these additional element(s) has/have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  Applicant’s disclosure does not provide any indication that GUI is anything other than a generic, off-the-OIP Techs. court decision (MPEP 2106.05(d)(II)) indicates that the presenting (i.e. displaying) of offers (e.g., an offer to optimize a license and/or switch to a different license) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner, as it is here.  For these reasons there is on inventive concept.  Considered as an ordered combination, the additional elements recited in the claim(s) add nothing that is not already present when the steps are considered separately.	Therefore, claims 1, 8, and 15 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 3-5, 10-12, 17-18 and 21-29 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  
	Claims 3 and 10 merely provide non-functional descriptive material about the information that is displayed on the GUI, however, the fact that the GUI displays particular information fails to alter the positively recited step of displaying a GUI or any of the other positively recited steps in the claim(s).
	Claims 4, 11 and 17 further refines the additional element of displaying data/information by indicating when that data/information is displayed.  Examiner contends that, even with this refinement, the displaying of data/information based on a particular condition (e.g., when the number of VMs running on the server is less than or equal to the number of VMs potentially allowed to run on the server based on using the second license) is a form of extra-solution activity.  Furthermore, the displaying of data/information based upon a determination/analysis is a process that is well-understood, routine, conventional activity in the field.  See e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); MPEP 2106.05(d)(II); 2106.05(g).
	Claims 5, 12, and 18 recite the additional element of generating a message to an administrator.  Similar to the displaying steps, this additional element describes extra-solution activity in that it is 
	Claims 21, 24 and 27 further refines the additional element of displaying data/information by indicating that the first and second GUI windows are displayed simultaneously.  Again this limitation is described at a high level of generality, and there is no indication in the claim(s) or the disclose that the claimed invention offers an improvement to the simultaneous displaying of GUI windows.
	Claims 22, 25 and 28 merely provide non-functional descriptive material about the characteristics of the second GUI window (e.g., what is included in, or displayed in, the window).  However, the fact that the second GUI window includes a second selection element fails to affect how any of the positively recited steps are performed or the structure of the claimed system.
	Claims 23, 26 and 29 merely provide non-functional descriptive material about the characteristics of the first GUI window (e.g., what is included in, or displayed in, the window).  However, the fact that the first GUI window includes at least one expandable option fails to affect how any of the positively recited steps are performed or the structure of the claimed system.
	In summary, dependent claims 3-5, 10-12, 17-18 and 21-29 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

	Claims 1, 3-5, 8, 10-12, 15, 17-18 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura et al. (US 2018/0007127 A1) (“Salapura”) in view of Marnell et al. (US 2017/0308687 A1) (“Marnell”) in view of Hilerio et al. (US 2008/0243699 A1) (“Hilerio”) in view of Brown et al. (US 2014/0343997 A1) (“Brown”). Regarding Claim 1:  Salapura discloses a method for optimizing licensing costs for a server, the stages of the method comprising:  
determining that a first license applies to the server, wherein the first license allows for a greater number of [resources] to run on the server relative to a second license and wherein the first license costs [differs from] the second license (See at least Salapura [0014]; [0099-0100]; [0106]; Fig. 9.  Where determining that a first license applies to the server is met by determining that the current license configuration is still appropriate.  Where the first license (i.e. initial/current license) allows for a greater number of resources (i.e. amount and type of allocated resources) to run on the server (i.e. server ID) relative to a second license (i.e. an available/optimal/replacement license for scaled-down resources) and wherein the first license costs differs from the second license (e.g., lower costs of licensing).);
determining a number of [resources] running on the server (See at least Salapura [0070]; [0078]; [0080]; [0082-0084]; [0100]; Fig. 9.  Where a number of resources (i.e. the new resource type and amount, e.g., the amount of resources after a scale-down) running on the server (i.e. server ID) is determined (e.g., by using the resource-specific identifiers).);
determining a number of [resources] potentially allowed to run on the server based on using the second license (See at least Salapura [0014]; [0087-0090]; [0099-0100]; [0106].  This step is implicit because Salapura indicates that the software license is appropriately adjusted to ); 
determining that the number of [resources] running on the server is less than or equal to the number of [resources] potentially allowed to run on the server based on using the second license (See at least Salapura [0014]; [0082-0084]; [0087-0090]; [0092]; [0099-0100]; [0106]; Fig. 9.  Where it is determined that the number of resources running on the server is less than or equal to the number of resources potentially allowed to run on the server based on using the second license (i.e. indicated by the fact that the license calculator determines that a different type or amount of the license is needed, for example, because the server is over-licensed).); 
[providing a notification], wherein the [notification] includes (See at least Salapura [0100]; [0102]; Fig. 9; Fig. 11.  Where a notification (i.e. a notification/indication/recommendation) is provided (e.g., to the license allocator), wherein the notification includes:):
an identification of the server (See at least Salapura [0100]; [0102].  A server ID.);
an indication that the server could use the second license (See at least Salapura [0100]; [0102].  Where the notification/indication/recommendation includes an indication that the server could use the second license (i.e. an available/optimal/replacement/different type of license for scaled-down resources).).
	Salapura discloses that initial resources and their applicable software licenses are appropriately allocated based on projected need, and that the licenses can be adjusted to conform to any dynamic scale-up or scale-down of physical or virtual hardware capacity.  Salapura [0014].  Salapura further discloses that a license may be associated with any type of resource in the server.  Salapura [0089].  However, Salapura does not explicitly disclose:  wherein the first license costs more than the second 
wherein the first license costs more than the second license (See at least Marnell [0021]; Fig. 6.  Where the first license (i.e. “Type One” License) cost more than the second license (i.e. “Type Two” License).); and
where the number of resources comprises a number of Virtual Machines (VMs) (See at least Marnell [0071-0075]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salapura’s method of adjusting licenses to conform to any dynamic scale-up or scale-down of physical or virtual hardware capacity, to include the teachings of Marnell, in order to identify and assign the lowest cost license entitlement to each event that results in a license being consumed (Marnell [0004]).	Alternatively or additionally, Salapura teaches that it was known in the art to determine a current amount of resources that are allocated to a server, determine an optimal type of license for the current configuration, and to then replace the original license with the optimal license so that only those licenses necessary for the current workload are applied.  Salapura [0014]; [0099-0100]; [0106].  Salapura differs from the claimed invention, in part, because the resources added and/or removed from the server (i.e. the resources that change the licensing requirements) are not explicitly disclosed as being Virtual Machines (VMs).  Marnell, on the other hand, teaches that it was known in the art to monitor the number of VMs on a single host (i.e. server) and to adjust a license on the host (i.e. server) based on the number of VMs in operation.  Marnell [0071-0075].  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination 
	Salapura discloses that a license manager operates to manage a pool of licenses that are available to be associated with resources drawn from server resource pools, and that the license manager may include user interfaces for provisioning and configuration of license management policies, or the defining of default policies.  Salapura [0010]; [0105].  Salapura further discloses where a notification/indication/recommendation is provided to a license allocator indicating that a license for a particular server could be changed to a different license.  Salapura [0100]; [0102]; Fig. 9; Fig. 11.  However, the combination of Salapura and Marnell does not explicitly disclose, but Hilerio, in the analogous art of license optimization, teaches:
displaying information regarding the first license and a selectable optimization element (See at least Hilerio [0042]; [0045-0049]; [0056-0058]; Fig. 2.  Where information regarding the first license (e.g., forecast data) and a selectable optimization element (i.e. selectable business rules) is displayed (i.e. presented).); and
displaying, [after] user selection of the optimization element, a second GUI window, wherein the second GUI window includes (See at least Hilerio [0042]; [0045-0049]; [0056-0058]; [0065-0069]; [0073-0075]; Fig. 3; Fig. 4.  Where a second GUI window (i.e. presentation) is displayed (i.e. presented) after user selection of the optimization element (i.e. selectable business rules), wherein the second GUI window (i.e. presentation) includes:):
an identification of the server (See at least Hilerio [0080]; [0088]; Fig. 4.  Where the second GUI window (i.e. a presentation) includes an identification of the server (i.e. identification of the device, e.g., Device B).)
an indication that the server could use the second license (See at least Hilerio [0059]; [0065-0069]; [0075-0076]; Fig. 2; Fig. 4.  Where the second GUI window (i.e. a presentation) includes an indication that the server could use the second license (i.e. indicated by the fact that one or more options are presented for selection).); and
a selection element that, when selected, initiates a change from the first license to the second license (See at least Hilerio [0067-0069]; [0075-0076]; Fig. 4.  Where the second GUI window (i.e. a presentation) includes a selection element (i.e. an option) that, when selected (e.g., either automatically or by a user), initiates a change from the first license (i.e. old license) to the second license (i.e. new license).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salapura’s method of managing a pool of licenses that are available to be associated with resources drawn from server resource pools, and providing user interfaces for the provisioning and configuration of license management policies, or the defining of default policies, to include the teachings of Hilerio, in order to allow a user to analyze a licensing program, determine the best option given the usage history and a set of business rules, and implement the option with a minimum of effort (Hilerio [0078]).
	The combination of Salapura, Marnell and Hilerio does not explicitly disclose: where the information regarding the first license and a selectable optimization element are displayed in a first GUI window on a Graphical User Interface (GUI) of a computing device; or displaying, in response to user selection of the optimization element, a second GUI window.
displaying, on a Graphical User Interface (GUI) of a computing device, a first GUI window, wherein the first GUI window includes information regarding the first license and a selectable optimization element (See at least Brown [0026]; [0040-0041]; Fig. 6.  Where a first GUI window (i.e. dashboard, e.g., dashboard 202) is displayed on a Graphical User Interface (GUI) of a ); and
displaying, in response to user selection of the optimization element, a second GUI window, wherein the second GUI window includes: [information] (See at least Brown [0026]; [0040-0043]; Fig. 6.  Where a second GUI window (i.e. dashboard, e.g., a redrawn dashboard such as the one seen in Fig. 7) is displayed in response to user selection of the optimization element (e.g., in response to selecting Analyze licenses domain 610), wherein the second GUI window includes: information (e.g., potential cost savings).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salapura’s method of managing a pool of licenses that are available to be associated with resources drawn from server resource pools, and providing user interfaces for the provisioning and configuration of license management policies, or the defining of default policies, to include the teachings of Brown, in order to generate and display a list of different optimization solutions that are ranked or prioritized as a function of different values of generated financial benefits (Brown [0042]).
Examiner Note:  The phrase “wherein the second GUI window includes: an identification of the server; an indication that the server could use the second license; and a selection element that, when selected, initiates a change from the first license to the second license” is non-functional descriptive material as it only describes, at least in part, the information included/displayed in the GUI window, however, the fact that the GUI window includes/displays particular information fails to alter the positively recited step of displaying a GUI window or any of the other positively recited steps in the claim(s).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of 

Regarding Claims 3 and 10:  The combination of Salapura, Marnell, Hilerio and Brown discloses the method of claim 1 and the non-transitory computer-readable medium of claim 8.  Hilerio further discloses wherein the second GUI window includes an estimated cost savings from changing the license subscription (See at least Brown [0042]; Fig. 7 items 622, 624, 626.  Where the second GUI window (i.e. dashboard, e.g., a redrawn dashboard such as the one seen in Fig. 7) includes an estimated cost savings from changing the license subscription (i.e. potential cost savings).
Examiner Note:  The phrase “wherein the second GUI window includes an estimated cost savings from changing the license subscription” is non-functional descriptive material as it only describes, at least in part, the information that is displayed on the GUI, however, the fact that the GUI displays particular information fails to alter the positively recited step of displaying a GUI or any of the other positively recited steps in the claim(s).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 4, 11, and 17:  The combination of Salapura, Marnell, Hilerio and Brown discloses the method of claim 1, the non-transitory computer-readable medium of claim 8, and the system of claim 15.  Salapura further discloses wherein [a notification] is displayed in response to determining that the number of [resources] running on the server is less than or equal to the number of [resources] potentially allowed to run on the server based on using the second license (See at least Salapura [0014]; [0087-0090]; [0092]; [0099-0100]; [0102]; [0106]; Fig. 9 items 900 and 902; Fig. 11 items 1100 and 1102.  Where a notification (i.e. a notification/indication/recommendation) is displayed (i.e. presented) in response to determining that the number of resources running on the server is less than or equal to the number of resources potentially allowed to run on the server based on using the second license (i.e. indicated by the fact that the license calculator determines that a different type or amount of the license is needed, for example, because the server is over-licensed (i.e. a scale down)).). 
	Salapura discloses that initial resources and their applicable software licenses are appropriately allocated based on projected need, and that the licenses can be adjusted to conform to any dynamic scale-up or scale-down of physical or virtual hardware capacity.  Salapura [0014].  Salapura further discloses that a license may be associated with any type of resource in the server.  Salapura [0089].  However, Salapura does not explicitly disclose: that the notification is the selectable optimization element; or that the particular resources running on the server are VMs.
	Hilerio, on the other hand, teaches where the notification is the selectable optimization element (See at least Hilerio [0042]; [0045-0049]; [0056-0058]; Fig. 2.  Where the selectable optimization element (i.e. selectable business rules) is displayed (i.e. presented).).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salapura’s method, which presents a notification (i.e. a notification/indication/recommendation) in response to determining that the number of resources running on the server is less than or equal to the number of resources potentially allowed to run on the server based on using the second license, to include displaying a selectable option element as part of the notification, in order to allow a user to analyze a licensing program, determine the best option given the usage history and a set of business rules, and implement the option with a minimum of effort (Hilerio [0078]).(See at least Marnell [0071-0075]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salapura’s method of adjusting licenses to conform to any dynamic scale-up or scale-down of physical or virtual hardware capacity, to include the teachings of Marnell, in order to identify and assign the lowest cost license entitlement to each event that results in a license being consumed (Marnell [0004]).

Regarding Claims 5, 12 and 18:  The combination of Salapura, Marnell, Hilerio and Brown discloses the method of claim 1, the non-transitory computer-readable medium of claim 8, and the system of claim 15.  Hilerio further discloses generating a message to an administrator, the message informing that changing the license subscription for the server from the first license to the second license would reduce costs (See at least Hilerio [0057]; [0059-0060]; [0066]; [0087]; Fig. 4.  Where a message (i.e. presentation) to an administrator (i.e. user) is generated, the message informing that changing the license subscription for the server from the first license (i.e. the current license, e.g., the old license) to the second license (i.e. the different license, e.g., the new license) would reduce costs (i.e. be less expensive and/or a better alternative based on cost).).

Regarding Claim 8:  Salapura discloses a non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a computer device, perform stages for optimizing licensing costs for a server, the stages comprising:  
determining that a first license applies to the server, wherein the first license allows for a greater number of [resources] to run on the server relative to a second license and wherein the first license costs [differs from] the second license (See at least Salapura [0014]; [0099-0100]; [0106]; Fig. 9.  Where determining that a first license applies to the server is met by determining that the current license configuration is still appropriate.  Where the first license (i.e. initial/current license) allows for a greater number of resources (i.e. amount and type of allocated resources) to run on the server (i.e. server ID) relative to a second license (i.e. an available/optimal/replacement license for scaled-down resources) and wherein the first license costs differs from the second license (e.g., lower costs of licensing).);
determining a number of [resources] running on the server (See at least Salapura [0070]; [0078]; [0080]; [0082-0084]; [0100]; Fig. 9.  Where a number of resources (i.e. the new resource type and amount, e.g., the amount of resources after a scale-down) running on the server (i.e. server ID) is determined (e.g., by using the resource-specific identifiers).);
determining a number of [resources] potentially allowed to run on the server based on using the second license (See at least Salapura [0014]; [0087-0090]; [0099-0100]; [0106].  This step is implicit because Salapura indicates that the software license is appropriately adjusted to conform to any dynamic scale-up or scale-down, accordingly, the system (e.g., license manager) would need to know the number of resources that are potentially allowed to run based on using the second license in order to ensure that only those licenses that are necessary to facilitate the workload are applied.); 
determining that the number of [resources] running on the server is less than or equal to the number of [resources] potentially allowed to run on the server based on using the second license (See at least Salapura [0014]; [0082-0084]; [0087-0090]; [0092]; [0099-0100]; [0106]; Fig. 9.  Where it is determined that the number of resources running on the server is less than or equal to the number of resources potentially allowed to run on the server based on using the second license (i.e. indicated by the fact that the license calculator determines that a different type or amount of the license is needed, for example, because the server is over-licensed).)
[providing a notification], wherein the [notification] includes (See at least Salapura [0100]; [0102]; Fig. 9; Fig. 11.  Where a notification (i.e. a notification/indication/recommendation) is provided (e.g., to the license allocator), wherein the notification includes:):
an identification of the server (See at least Salapura [0100]; [0102].  A server ID.);
an indication that the server could use the second license (See at least Salapura [0100]; [0102].  Where the notification/indication/recommendation includes an indication that the server could use the second license (i.e. an available/optimal/replacement/different type of license for scaled-down resources).).
	Salapura discloses that initial resources and their applicable software licenses are appropriately allocated based on projected need, and that the licenses can be adjusted to conform to any dynamic scale-up or scale-down of physical or virtual hardware capacity.  Salapura [0014].  Salapura further discloses that a license may be associated with any type of resource in the server.  Salapura [0089].  However, Salapura does not explicitly disclose:  wherein the first license costs more than the second license; or where the number of resources comprises a number of Virtual Machines (VMs).  	Marnell, in the analogous art of selecting license entitlements that provide the greatest value (Marnell [0004]), teaches:
wherein the first license costs more than the second license (See at least Marnell [0021]; Fig. 6.  Where the first license (i.e. “Type One” License) cost more than the second license (i.e. “Type Two” License).); and
where the number of resources comprises a number of Virtual Machines (VMs) (See at least Marnell [0071-0075]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salapura’s method of adjusting licenses to conform to any dynamic scale-up or scale-down of physical or virtual hardware capacity, to include the teachings of 
	Salapura discloses that a license manager operates to manage a pool of licenses that are available to be associated with resources drawn from server resource pools, and that the license manager may include user interfaces for provisioning and configuration of license management policies, or the defining of default policies.  Salapura [0010]; [0105].  Salapura further discloses where a notification/indication/recommendation is provided to a license allocator indicating that a license for a particular server could be changed to a different license.  Salapura [0100]; [0102]; Fig. 9; Fig. 11.  However, the combination of Salapura and Marnell does not explicitly disclose, but Hilerio, in the analogous art of license optimization, teaches:
displaying information regarding the first license and a selectable optimization element (See at least Hilerio [0042]; [0045-0049]; [0056-0058]; Fig. 2.  Where information regarding the first license (e.g., forecast data) and a selectable optimization element (i.e. selectable business rules) is displayed (i.e. presented).); and
displaying, [after] user selection of the optimization element, a second GUI window, wherein the second GUI window includes (See at least Hilerio [0042]; [0045-0049]; [0056-0058]; [0065-0069]; [0073-0075]; Fig. 3; Fig. 4.  Where a second GUI window (i.e. presentation) is displayed (i.e. presented) after user selection of the optimization element (i.e. selectable business rules), wherein the second GUI window (i.e. presentation) includes:):
an identification of the server (See at least Hilerio [0080]; [0088]; Fig. 4.  Where the second GUI window (i.e. a presentation) includes an identification of the server (i.e. identification of the device, e.g., Device B).);
an indication that the server could use the second license (See at least Hilerio [0059]; [0065-0069]; [0075-0076]; Fig. 2; Fig. 4.  Where the second GUI window (i.e. a presentation) includes an indication that the server could use the second license (i.e. indicated by the fact that one or more options are presented for selection).); and
a selection element that, when selected, initiates a change from the first license to the second license (See at least Hilerio [0067-0069]; [0075-0076]; Fig. 4.  Where the second GUI window (i.e. a presentation) includes a selection element (i.e. an option) that, when selected (e.g., either automatically or by a user), initiates a change from the first license (i.e. old license) to the second license (i.e. new license).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salapura’s method of managing a pool of licenses that are available to be associated with resources drawn from server resource pools, and providing user 
	The combination of Salapura, Marnell and Hilerio does not explicitly disclose: where the information regarding the first license and a selectable optimization element are displayed in a first GUI window on a Graphical User Interface (GUI) of a computing device; or displaying, in response to user selection of the optimization element, a second GUI window.
displaying, on a Graphical User Interface (GUI) of a computing device, a first GUI window, wherein the first GUI window includes information regarding the first license and a selectable optimization element (See at least Brown [0026]; [0040-0041]; Fig. 6.  Where a first GUI window (i.e. dashboard, e.g., dashboard 202) is displayed on a Graphical User Interface (GUI) of a computing device, wherein the first GUI window includes information regarding the first license (see e.g., Fig. 6 item 602 which shows information regarding Solaris licenses) and a selectable optimization element (i.e. selectable optimization analysis domain, e.g., Analyze licenses domain 610).); and
displaying, in response to user selection of the optimization element, a second GUI window, wherein the second GUI window includes: [information] (See at least Brown [0026]; [0040-0043]; Fig. 6.  Where a second GUI window (i.e. dashboard, e.g., a redrawn dashboard such as the one seen in Fig. 7) is displayed in response to user selection of the optimization element (e.g., in response to selecting Analyze licenses domain 610), wherein the second GUI window includes: information (e.g., potential cost savings).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salapura’s method of managing a pool of licenses that are 
Examiner Note:  The phrase “wherein the second GUI window includes: an identification of the server; an indication that the server could use the second license; and a selection element that, when selected, initiates a change from the first license to the second license” is non-functional descriptive material as it only describes, at least in part, the information included/displayed in the GUI window, however, the fact that the GUI window includes/displays particular information fails to alter the positively recited step of displaying a GUI window or any of the other positively recited steps in the claim(s).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 15:  Salapura discloses a system for optimizing licensing costs for a server, comprising:
a memory storage including a non-transitory, computer-readable medium comprising instructions (See at least Salapura [0033]; [0110-0112]; Fig. 1); and
a computing device including a processor that executes the instructions to carry out stages  (See at least Salapura [0033]; [0110-0112]; Fig. 1) comprising:  
determining that a first license applies to the server, wherein the first license allows for a greater number of [resources] to run on the server relative to a second license and wherein the first license costs [differs from] the second license (See at least Salapura [0014]; [0099-0100]; [0106]; Fig. 9.  Where determining that a first license applies to the server is met by determining that the current license configuration is still appropriate.  Where the first license (i.e. initial/current license) allows for a greater number of resources (i.e. amount and type of allocated resources) to run on the server (i.e. server ID) relative to a second license (i.e. an available/optimal/replacement license for scaled-down resources) and wherein the first license costs differs from the second license (e.g., lower costs of licensing).);
determining a number of [resources] running on the server (See at least Salapura [0070]; [0078]; [0080]; [0082-0084]; [0100]; Fig. 9.  Where a number of resources (i.e. the new resource type and amount, e.g., the amount of resources after a scale-down) running on the server (i.e. server ID) is determined (e.g., by using the resource-specific identifiers).);
determining a number of [resources] potentially allowed to run on the server based on using the second license (See at least Salapura [0014]; [0087-0090]; [0099-0100]; [0106].  This step is implicit because Salapura indicates that the software license is appropriately adjusted to conform to any dynamic scale-up or scale-down, accordingly, the system (e.g., license manager) would need to know the number of resources that are potentially allowed to run based on using the second license in order to ensure that only those licenses that are necessary to facilitate the workload are applied.); 
determining that the number of [resources] running on the server is less than or equal to the number of [resources] potentially allowed to run on the server based on using the second license (See at least Salapura [0014]; [0082-0084]; [0087-0090]; [0092]; [0099-0100]; [0106]; Fig. 9.  Where it is determined that the number of resources running on the server is less than or equal to the number of resources potentially allowed to run on ); 
[providing a notification], wherein the [notification] includes (See at least Salapura [0100]; [0102]; Fig. 9; Fig. 11.  Where a notification (i.e. a notification/indication/recommendation) is provided (e.g., to the license allocator), wherein the notification includes:):
an identification of the server (See at least Salapura [0100]; [0102].  A server ID.);
an indication that the server could use the second license (See at least Salapura [0100]; [0102].  Where the notification/indication/recommendation includes an indication that the server could use the second license (i.e. an available/optimal/replacement/different type of license for scaled-down resources).).
	Salapura discloses that initial resources and their applicable software licenses are appropriately allocated based on projected need, and that the licenses can be adjusted to conform to any dynamic scale-up or scale-down of physical or virtual hardware capacity.  Salapura [0014].  Salapura further discloses that a license may be associated with any type of resource in the server.  Salapura [0089].  However, Salapura does not explicitly disclose:  wherein the first license costs more than the second license; or where the number of resources comprises a number of Virtual Machines (VMs).  	Marnell, in the analogous art of selecting license entitlements that provide the greatest value (Marnell [0004]), teaches:
wherein the first license costs more than the second license (See at least Marnell [0021]; Fig. 6.  Where the first license (i.e. “Type One” License) cost more than the second license (i.e. “Type Two” License).); and
where the number of resources comprises a number of Virtual Machines (VMs) (See at least Marnell [0071-0075]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salapura’s method of adjusting licenses to conform to any dynamic scale-up or scale-down of physical or virtual hardware capacity, to include the teachings of Marnell, in order to identify and assign the lowest cost license entitlement to each event that results in a license being consumed (Marnell [0004]).	Alternatively or additionally, Salapura teaches that it was known in the art to determine a current amount of resources that are allocated to a server, determine an optimal type of license for the current configuration, and to then replace the original license with the optimal license so that only those licenses necessary for the current workload are applied.  Salapura [0014]; [0099-0100]; [0106].  Salapura differs from the claimed invention, in part, because the resources added and/or removed from the server (i.e. the resources that change the licensing requirements) are not explicitly disclosed as being Virtual Machines (VMs).  Marnell, on the other hand, teaches that it was known in the art to monitor the number of VMs on a single host (i.e. server) and to adjust a license on the host (i.e. server) based on the number of VMs in operation.  Marnell [0071-0075].  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself, that is, in the substitution of what element (i.e. resources or VMs) is used in the optimizing of license costs for a server.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

displaying information regarding the first license and a selectable optimization element (See at least Hilerio [0042]; [0045-0049]; [0056-0058]; Fig. 2.  Where information regarding the first license (e.g., forecast data) and a selectable optimization element (i.e. selectable business rules) is displayed (i.e. presented).); and
displaying, [after] user selection of the optimization element, a second GUI window, wherein the second GUI window includes (See at least Hilerio [0042]; [0045-0049]; [0056-0058]; [0065-0069]; [0073-0075]; Fig. 3; Fig. 4.  Where a second GUI window (i.e. presentation) is displayed (i.e. presented) after user selection of the optimization element (i.e. selectable business rules), wherein the second GUI window (i.e. presentation) includes:):
an identification of the server (See at least Hilerio [0080]; [0088]; Fig. 4.  Where the second GUI window (i.e. a presentation) includes an identification of the server (i.e. identification of the device, e.g., Device B).);
an indication that the server could use the second license (See at least Hilerio [0059]; [0065-0069]; [0075-0076]; Fig. 2; Fig. 4.  Where the second GUI window (i.e. a presentation) includes an indication that the server could use the second license (i.e. indicated by the fact that one or more options are presented for selection).)
a selection element that, when selected, initiates a change from the first license to the second license (See at least Hilerio [0067-0069]; [0075-0076]; Fig. 4.  Where the second GUI window (i.e. a presentation) includes a selection element (i.e. an option) that, when selected (e.g., either automatically or by a user), initiates a change from the first license (i.e. old license) to the second license (i.e. new license).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salapura’s method of managing a pool of licenses that are available to be associated with resources drawn from server resource pools, and providing user interfaces for the provisioning and configuration of license management policies, or the defining of default policies, to include the teachings of Hilerio, in order to allow a user to analyze a licensing program, determine the best option given the usage history and a set of business rules, and implement the option with a minimum of effort (Hilerio [0078]).
	The combination of Salapura, Marnell and Hilerio does not explicitly disclose: where the information regarding the first license and a selectable optimization element are displayed in a first GUI window on a Graphical User Interface (GUI) of a computing device; or displaying, in response to user selection of the optimization element, a second GUI window.
displaying, on a Graphical User Interface (GUI) of a computing device, a first GUI window, wherein the first GUI window includes information regarding the first license and a selectable optimization element (See at least Brown [0026]; [0040-0041]; Fig. 6.  Where a first GUI window (i.e. dashboard, e.g., dashboard 202) is displayed on a Graphical User Interface (GUI) of a computing device, wherein the first GUI window includes information regarding the first license (see e.g., Fig. 6 item 602 which shows information regarding Solaris licenses) and a selectable optimization element (i.e. selectable optimization analysis domain, e.g., Analyze licenses domain 610).)
displaying, in response to user selection of the optimization element, a second GUI window, wherein the second GUI window includes: [information] (See at least Brown [0026]; [0040-0043]; Fig. 6.  Where a second GUI window (i.e. dashboard, e.g., a redrawn dashboard such as the one seen in Fig. 7) is displayed in response to user selection of the optimization element (e.g., in response to selecting Analyze licenses domain 610), wherein the second GUI window includes: information (e.g., potential cost savings).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salapura’s method of managing a pool of licenses that are available to be associated with resources drawn from server resource pools, and providing user interfaces for the provisioning and configuration of license management policies, or the defining of default policies, to include the teachings of Brown, in order to generate and display a list of different optimization solutions that are ranked or prioritized as a function of different values of generated financial benefits (Brown [0042]).
Examiner Note:  The phrase “wherein the second GUI window includes: an identification of the server; an indication that the server could use the second license; and a selection element that, when selected, initiates a change from the first license to the second license” is non-functional descriptive material as it only describes, at least in part, the information included/displayed in the GUI window, however, the fact that the GUI window includes/displays particular information fails to alter the positively recited step of displaying a GUI window or any of the other positively recited steps in the claim(s).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 21, 24 and 27:  The combination of Salapura, Marnell, Hilerio and Brown discloses the method of claim 1, the non-transitory computer-readable medium of claim 8, and the system of claim 15.  The combination of Salapura, Marnell, Hilerio and Brown does not explicitly disclose wherein the first and second GUI windows are displayed simultaneously.  However, Brown teaches that it was known in the art before the effective filing date of the claimed invention to display various licensing information in different dashboards (i.e. different GUI windows).  Brown [0026-0027].  Additionally, Hilerio teaches that it was known in the art to display multiple presentations (i.e. windows) pertaining to licensing options at the same time.  See e.g., Hilerio Fig. 4 items 422, 424, 426, 430.  In view of the teachings provided by Brown and Hilerio it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first and second GUI windows are displayed simultaneously” in order to make licensing offers and changes more readily apparent to the user (Hilerio [0078]).

Regarding Claims 22, 25 and 28:  The combination of Salapura, Marnell, Hilerio and Brown discloses the method of claim 1, the non-transitory computer-readable medium of claim 8, and the system of claim 15.  The combination of Salapura, Marnell, Hilerio and Brown does not explicitly disclose wherein the second GUI window includes a second selection element that, when selected, declines a change from the first license to the second license, however, this difference is only found in the non-functional descriptive material describing characteristics of the second GUI window (e.g., what is included in, or displayed in, the window).  The fact that the second GUI window includes a second selection element fails to affect how any of the positively recited steps are performed or the structure of the claimed system.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 

Regarding Claims 23, 26 and 29:  The combination of Salapura, Marnell, Hilerio and Brown discloses the method of claim 1, the non-transitory computer-readable medium of claim 8, and the system of claim 15.  Brown further discloses wherein the [second] GUI window includes at least one expandable option that, when expanded by a user, displays additional detail regarding the first license (See at least Brown [0043]; Fig. 7 items 622, 624, 626.  Where the second GUI window (i.e. dashboard, e.g., a redrawn dashboard such as the one seen in Fig. 7) includes at least one expandable option (i.e. an optimization option that provides further details, e.g., in a new window or page) that, when expanded (e.g., in a new window or page) by a user, displays additional details regarding the first license (e.g., a list of supporting assumptions pertaining to the license).).  
	Brown does not explicitly disclose where at least one expandable option is in the first GUI window.  However, Brown teaches that it was known in the art to have at least one expandable option  (i.e. an optimization option that provides further details, e.g., in a new window or page) in a GUI window (i.e. dashboard, e.g., the redrawn dashboard).  Brown [0043]; Fig. 7 items 622, 624, 626.  Brown further discloses the use of various GUI windows (i.e. dashboards, e.g., redrawn dashboards) that are used throughout the license optimization process.  Brown [0026-0027].  Furthermore, Brown discloses a need to provide further details to the user during the license optimization process and those details can be presented as an expandable option (e.g., a new window or page).  Brown [0043].
	In view of the teachings provided by Brown, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first GUI window includes at least one expandable option” in order to allow additional information to be provided to the user in a new window or page (Brown [0043]).  Furthermore, including the at least one 
is non-functional descriptive material as it only describes, at least in part, characteristics of the first GUI window (e.g., what is included in, or displayed in, the window).  The fact that the first GUI window includes at least one expandable option fails to affect how any of the positively recited steps are performed or the structure of the claimed system.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Response to Arguments
Claim Rejections – 35 U.S.C. § 112(b)	Claims 4, 11 and 17 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected the previously cited issue, accordingly, the 112(b) rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 101
Applicant's arguments with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues that the newly added/amended displaying steps do not fall within the abstract idea.  Amendment, pp. 11-12.  Based on this assertion, Applicant asserts that the claim does not recite an abstract idea, but rather “a concrete concept of affirmatively displaying various windows, elements, and information, as well as tying the selection of various elements to concrete tasks performed by a computing system.”  Id.  Examiner agrees that the newly added/amended displaying steps do not fall within the abstract idea of “optimizing licensing costs for a server by analyzing usage and licensing conditions.”  Examiner respectfully disagrees that the addition of two display limitations, recited at a high level of generality, makes the claim less abstract.  It is clear from the claim(s) and the specification that the focus of the claim(s)/invention is not on a new method of displaying information in various windows (i.e. GUIs).  Rather, the invention seeks to automate a license review/optimization practice, acknowledged by Applicant’s own specification as a practice previously performed by [human] administrators.  Specification [0003-0004].  The Background indicates that the manual reviewing of licenses is “simply too onerous for administrators to tackle.”  Specification [0004].  In order to overcome this problem, the instant claim(s) automate the same task previously performed by the administrator and add the additional elements of displaying results and choices to the administrator based on the analyzing of the licenses.  A claim cannot become eligible by reciting that physical automation is accomplished by a “machine” or that logical automation is accomplished by a “computer,” see OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).  Furthermore, there is no indication in the claim(s) or the specification that the GUI improves the functioning of the computer, or any other technology or technical field.  See MPEP 2106.05(a).  Applicant’s specification states that “An example software product associated with the user interface 340 is VMW ARE's vRealize Business for Cloud, although any other suitable software can be used.”  Specification [0037].  The fact that “any other suitable software can be used” makes clear that the focus of the invention is not on an improvement to GUI’s, rather, the GUI of the computing device is merely used as a tool to provide various options and results to the administrator. 
Applicant asserts that the dependent claims recite additional subject matter that further illustrate that the claims are patent-eligible.  Amendment, pp. 12-13.  Applicant's arguments are unpersuasive because they amount to a general allegation that the claims define a patentable invention improvements in computing technology do not necessarily require the recitation of "specialized computer hardware" […], but rather, such improvements can be in the form of novel and nonobvious GUI improvements.”  Amendment, p. 13.  Examiner agrees, however, as indicated in the response above, there is no indication that the claimed invention offers any improvement to the license optimization process and/or GUI’s.
For the above reasons, and for those set forth in the 35 U.S.C. § 101 rejection seen above, all claims remain rejected under 35 U.S.C. § 101.
Claim Rejections – 35 U.S.C. § 103
Applicant argues that the generic disclosures of "options" in Hilerio do not disclose a first GUI window that includes information regarding a first license and a selectable optimization element.  Amendment, p. 14-15.  Examiner agrees in part.  Examiner contends that Hilerio discloses where information regarding the first license (e.g., forecast data) and a selectable optimization element (i.e. selectable business rules) is displayed (i.e. presented).  Hilerio [0042]; [0045-0049]; [0056-0058]; Fig. 2.  Examiner agrees that the combination of Salapura, Marnell and Hilerio does not explicitly disclose where the information regarding the first license and a selectable optimization element are displayed in a first GUI window on a Graphical User Interface (GUI) of a computing device.  Accordingly, an additional reference, Brown, has been added to the art rejection.  Brown discloses where a first GUI window (i.e. dashboard, e.g., dashboard 202) is displayed on a Graphical User Interface (GUI) of a computing device, wherein the first GUI window includes information regarding the first license (see e.g., Fig. 6 item 602 which shows information regarding Solaris licenses) and a selectable optimization element (i.e. selectable optimization analysis domain, e.g., Analyze licenses domain 610).  Brown [0026]; [0040-0041]; displaying, on a Graphical User Interface (GUI) of a computing device, a first GUI window, wherein the first GUI window includes information regarding the first license and a selectable optimization element” as recited in claims 1, 8 and 15.	Applicant argues that Hilerio does not disclose displaying a second GUI window in response to a selection of the optimization element.  Amendment, p. 15.  Examiner agrees in part.  Hilerio describes a process where a user is initially presented with one or more business rules (i.e. a selectable optimization element).  Hilerio [0042]; [0045-0049]; [0056-0058]; Fig. 2.  After selecting the one or more business rules the user is subsequently presented with information about the device (i.e. server) and the licenses (e.g., licensing options).  Hilerio [0042]; [0045-0049]; [0056-0058]; [0065-0069]; [0073-0075]; Fig. 3; Fig. 4.  Accordingly, Hilerio shows that it was known in the art to provide the user with an initial presentation that includes options and subsequently providing another presentation with licensing information.  Examiner acknowledges that, in Hilerio, the second GUI window (i.e. presentation) is not displayed in response to user selection of the optimization element.  Accordingly, the additional reference of Brown was used to teach where a second GUI window (i.e. dashboard, e.g., a redrawn dashboard such as the one seen in Fig. 7) is displayed in response to user selection of the optimization element (e.g., in response to selecting Analyze licenses domain 610), wherein the second GUI window includes: information (e.g., potential cost savings).  Brown [0026]; [0040-0043]; Fig. 6.  Accordingly, the combination of Salapura, Marnell, Hilerio and Brown discloses “displaying, in response to user selection of the optimization element, a second GUI window, wherein the second GUI window includes: an identification of the server; an indication that the server could use the second license; and a selection element that, when selected, initiates a change from the first license to the second license” as recited in claims 1, 8 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Dean et al. (US 2009/0119779 A1) discloses the use of a user interface that allows an administrator may make device changes, change a set of software products, or any other change (e.g., changing the end user of a license, changing an expiration date of a license, changing an activation type of the license, etc.).  Dean [0058]; [0110].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        September 19, 2021

/STEVEN S KIM/Primary Examiner, Art Unit 3685